Order filed January 8, 2013




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-12-00777-CV
                                    ____________

                   IN THE MATTER OF J.F., JR., a Juvenile


                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2010-05571J

                                     ORDER

      Appellant's brief was due November 22, 2012. No brief or motion for
extension of time has been filed.

      Unless appellant submits his brief, and a motion reasonably explaining why
the brief was late, to the clerk of this court on or before February 7, 2013, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                       PER CURIAM